DETAILED ACTION
Re Application number 16/963705, this action responds to the amended claims dated 01/21/2022.
At this point, claims 1-2, 4-9, and 11-12 have been amended.  Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Re claims 1-3 and 10, Applicant has acknowledged Examiner’s interpretation of the claims under 35 USC § 112(f).  Accordingly, this interpretation is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims dated 01/21/2022; in view of the amendments, the following rejections under 35 USC § 112(b) remain:
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1, 4, and 7:
Language “a predetermined number of pages, including the page” (e.g. claim 1, lines 7-8).  The limitation has insufficient antecedent basis in the claims; the claim refers to “a predetermined number of pages”, pages being plural; accordingly, it is unclear which one is referred to by the generic term “the page”; this could be corrected by, for example, referring to a specific page such as “a first page”;
Language “store data being able to derive an end address being the internal address indicating an end of the write data written in a second newest of the second write instruction for the SSD, and store a discontinuity count indicating a number of discontinuities, where each discontinuity is that the derived end address and the internal address indicate the write destination in the newest second write instruction are discontinuous” (e.g. claim 1, lines 14-18).  This limitation is indefinite, for 4 reasons.  First, the language “store data being able to derive” is indefinite, as it is unclear whether that means storing the derived end address (as data), or if it means storing data, the data being able to derive an end address.  If it is the latter, then it is further unclear what would cause “data” be able to derive an end address.  Second, it is unclear what “a second newest of the second write instruction” means; “the second write instruction” is singular, so it is unclear how a single item can be the “second newest” of a group of one item.  Third, it is unclear which SSD is “the” SSD, as there are a plurality of SSDs.  Fourth, the language uses the term “second newest of the second write instruction” and “newest second write instruction”; it is ambiguous whether this is a typographical error, and both are intended to refer to the same limitation, or if they have 2 different meanings;
Language “copy, with respect to all the write data stored on the first SSD, a plurality of the write data to a region where write destination addresses are continuous in a second SSD belonging to a standby pool being another group of the SSDs not being used as the write destination of the write data included in the first write instruction among the plurality of SSDs and having the initialized address mapping table” (e.g. claim 1, lines 23-27).  This limitation is indefinite non-idiomatic English; it contains several dependent clauses without clear reference.  In particular, it is unclear what “having the initialized address mapping table” refers to;
Claims 2, 5, and 8, language “previously delete, in the SSD, when writing new write data onto a part of the block including the predetermined number of pages already written with the write data, the write data in a whole of the block” (e.g. claim 2, lines 2-4).  This limitation is indefinite, because the language “previously delete” and “already written” are indefinite relative terms, as it is unclear which relative time period they are referring to.  This is especially so since the language “when writing” suggests that the steps occur simultaneously.
Claims 2-3, 5-6, and 8-12 are rejected as being dependent upon a rejected base claim.

Appropriate correction required.
	
 ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-12 filed 01/21/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

1.	Re claims 1-12, Applicant argues that the amended claims are sufficient to obviate Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Examiner’s rejections of claims 1-12 under 35 USC § 112(b) are maintained; for more information, Applicant is directed to Examiner’s rejections of claims 1-12 above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 4, and 7, Applicant argues that the claims are allowable over Kuzmin, Heller, Parker, Lee, and Lee.  In response, Applicant’s argument has been fully considered, and is deemed persuasive; accordingly, Examiner’s rejection of the claims under 35 USC § 103 has been withdrawn; however, the claims have still been rejected under 35 USC § 112(b), and as such, Examiner is unable to determine ultimate allowability.

Re claims 2-3, 5-6, and 8-12, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 4, and 7, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 1, 4, and 7 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 01/21/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1-12 have received an action on the merits and are subject to final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132